Citation Nr: 1730156	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-30 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1978 to October 1978.  This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford, Connecticut.  This matter was last before the Board in June 2016, whereupon it was remanded to the RO, via the Appeals Management Center (AMC) located in Washington, D.C., for further development of the record.  Following the issuance of a January 2017 supplemental statement of the case in which both service connection claims remained denied, the case was returned to the Board for its adjudication.  

In October 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a copy of the transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that the Veteran's cervical spine disorder is attributable to any incident of service. 

2.  The competent medical evidence does not demonstrate that the Veteran's lumbar spine disorder is attributable to any incident of service.


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disorder is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 

2.  Service connection for a lumbar spine disorder is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Cervical Spine Disorder

The Veteran asserts that his cervical spine disorder began during service and has continued to the present day, and that thus service connection is warranted for the condition.  More specifically, he contends that he injured his neck on two occasions in 1978 while in service and that he developed a cervical spine disorder due to those two injuries that has persisted to the present day. 

A review of the Veteran's service treatment records shows documentation of an injury resulting from falling down stairs that occurred in July 1978.  The Veteran complained of pain in his right upper arm as well as low back pain, but did not state that the pain was radiating.  A subsequent September 1978 record details another injury that Veteran suffered when he fell down a 10 foot embankment.  At that point the Veteran complained of low back pain.  He was prescribed pain medication and placed on light duty.  

The Veteran's service treatment records, to specifically include the reports documenting these two specified injuries, do not include any reference to a complaint of or treatment for symptoms of a cervical spine disorder.  On the Veteran's August 1978 discharge examination, he was evaluated as having a normal spine and musculoskeletal system, and he signed his named to a statement indicating that he was "in the best of health."  He also did not report any problems with his neck or spine on the corresponding August 1978 report of medical history.  A subsequent physical profile record dated in September 1978 indicated that the Veteran was placed on light duty for a week after being evaluated with a flat foot condition.  On an October 1978 statement of medical condition, the Veteran checked that there was no change in his medical condition since the discharge examination in August 1978.  

The claims file does not contain any relevant private medical records prior to February 2008 hospital records documenting the Veteran's motor vehicle accident that occurred while he was driving as part of his employment as a truck driver.  The Veteran was admitted to the hospital complaining of neck pain and stated that the pain was exacerbated by movement, with radiations symptoms including pain in the shoulders and upper back.  An X-ray examination revealed degenerative arthritis of the cervical spine and narrowing of C5/C6 and C6/C7 disc spaces. The initial diagnosis was a cervical strain, and the Veteran was discharged home.  

A subsequent July 2008 outpatient record shows that the Veteran complained of neck, back and shoulder pain aggravated by neck movement, lifting, sitting, and walking.  A July 2008 clinical evaluation by a G.S., who identified as a chiropractic doctor, shows that the Veteran was mildly restricted in cervical extension and bilateral flexion, and moderately restricted in bilateral rotation, all due to neck pain.  On a July 2008 motor vehicle accident report, the Veteran reported that he had never had a cervical sprain in the past.  The physician completing the form also marked that the cervical sprain was solely the result of the motor vehicle accident. 
He was evaluated as having cervical disc degeneration, cervicalgia, cervical segmental dysfunction, and cervical sprain.  On a November 2008 reevaluation by G.S., the Veteran reported neck pain and tenderness and the examination showed that he had normal range of motion throughout the cervical spine.  He was evaluated as having cervical myalgia and cervical segmental dysfunction.  

The Veteran was afforded a VA examination to evaluate the nature and etiology of his cervical spine condition in March 2010.  He reported that he had experienced sharp back pains after working with 65 pound chain binders as part of his duties as a truck driver after service.  He also reported that since the February 2008 motor vehicle accident, he experienced pain levels of about six or seven out of ten in his neck.  According to the Veteran he could only sit for 45 minutes without experiencing neck stiffness and he had difficulty getting into and out of a car without experiencing neck pain.  He also acknowledged that he used a neck brace on occasion to help alleviate neck pain.  After a physical and a radiographic examination, the Veteran was evaluated with degenerative disc disease of the neck.  It was the examiner's opinion that the cervical degenerative disc disease was more likely related to the February 2008 motor vehicle accident than the in-service injuries that occurred in 1978.  In support thereof, the examiner noted that there were no medical records documenting that the Veteran was experiencing chronic neck pain prior to the February 2008 motor vehicle accident. 
 
During the October 2010 DRO hearing, the Veteran asserted that he lifted heavy equipment daily as part of duties as a tank driver while in service.  He also detailed the injury he suffered in service when he fell down an embankment and hurt his neck and back.  According to the Veteran, he sought medical treatment but was not diagnosed with anything and did not receive any additional treatment for his neck or back while in service.  He admitted when asked that he did experience pain during this time prior to his discharge but ignored it and continued to carry out his duties. Following service, the Veteran reported that he did not seek any treatment for his neck until after the February 2008 motor vehicle accident.  That being said, he still endorsed experiencing neck daily neck pain follow his discharge from service but stated that he never sought treatment because he did not have medical insurance.  

The RO secured an addendum opinion regarding the etiology of the cervical spine disorder in March 2014.  After reviewing the claims file, the examiner opined that it was less likely than not that the cervical spine disorder manifested in service or was otherwise due to service.  The examiner acknowledged that the service treatment records documented multiple spinal injuries but noted that they were each evaluated as minor at the time.  The examiner further highlighted that fact that the Veteran was evaluated as having  normal spine and upper extremities and reported that he was in good health on his discharge examination.  The examiner also pointed out that the Veteran did not report any issues with his neck for many years once he established care with VA.  In conclusion, the examiner found that there existed no objective evidence to support a finding that the Veteran had a chronic neck condition which began in service and continued to the present. 

The Veteran was afforded an entirely new VA examination to again evaluate the nature and etiology of his cervical spine condition in August 2016.  He reported constant posterior neck pain that increased with prolonged sitting or sleeping.  He denied any upper extremity radicular pain or weakness, but did acknowledge occasional right shoulder numbness.  After a physical examination, to include a CT scan, and a review of the claims file, the examiner maintained the diagnosis of degenerative arthritis of the cervical spine.  The examiner then opined that it was less likely than not that the cervical spine condition was caused by injures that he sustained while he was in the military.  In support thereof, the examiner first noted that the Veteran did not report any neck pain on his discharge examination and was evaluated as having a normal spine and upper extremities.  The examiner's review of the claims file showed no complaints relating to a cervical spine disorder until after the February 2008 motor vehicle accident.  Following that accident, however the examiner found a consistent history of treatment for symptoms of a cervical spine disorder.  

The Veteran was most recently afforded a VA examination to evaluate his cervical spine disorder in October 2016.  He reported that his neck pain began following the in-service fall injury he suffered and that the pain had continued ever since.  According to the Veteran he did not have any occupational limitations from his neck pain following service and was able to maintain a job as a truck driver for 27 years until the February 2008 motor vehicle accident.  His current symptoms included daily neck pain, with flare-ups of additional pain precipitated by walking more than a quarter of a mile or sitting for a prolonged time.  After a physical examination the examiner confirmed the diagnosis of degenerative disc and joint disease.  The examiner then opined that it was less likely than not that the cervical spine disorder was incurred in or otherwise attributable to service.  In support thereof, the examiner noted that the Veteran did not report any neck pain following the two in-service injuries and stated that he was in good health on his discharge examination.  The examiner also highlighted the fact that the Veteran did not complain of any neck pain until after the February 2008 motor vehicle accident and was highly functioning up to that point.  It was the examiner's opinion that the Veteran's cervical spine disorder was attributable to the February 2008 motor vehicle accident instead.  The examiner also discussed that the Veteran's age, obesity, and history of repetitive neck motions and awkward positioning while he was a truck driver were all risk factors for the development of degenerative arthritis. 

A review of the Veteran's VA treatment records shows no complaints of or treatment for symptoms of a cervical spine disorder earlier than June 2008, when he reported experiencing persistent neck since the February 2008 motor vehicle accident.  According to the Veteran he experienced pain whenever he turned his head to the side greater than 45 degrees.  Subsequent treatment records show continued complaints of neck pain and referral to the chiropractic clinic for therapy.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a finding that service connection is warranted for a cervical spine disorder.  Although the Board acknowledges that the Veteran experienced two injuries to his back while in service, there is no evidence to suggest that any symptoms of a cervical spine disorder manifested while the Veteran was still in service.  The Veteran did not report any symptoms when he initially sought treatment following both injuries, and he signed his name to the statement that he was in good health on his discharge examination.  

As a layperson, the Veteran is competent to describe the symptoms of his cervical spine disorder and when he experienced those symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).   That being said, there is no evidence in the record which indicates that he is competent enough through expertise or knowledge to conclude that his cervical spine disorder was incurred in service, to include as due to the in-service back injuries.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  That type of medical determination is made through the use of clinical evaluations by a medical professional with the specialized education, training, or experience to offer an opinion regarding the etiology of a disease. 

The Veteran's assertions must be considered in light of the medical opinions of record.  The Veteran has never submitted a statement from a medical professional in support of his contention that he developed a cervical spine disorder during service, and the claims file is absent any documentation of the Veteran complaining of or being treated for symptoms of a cervical spine disorder until after the February 2008 motor vehicle accident nearly 30 years after service.  On other hand, the Veteran has been evaluated by numerous VA medical examiners, all of whom have concluded that it was less likely than not that the Veteran incurred a cervical spine disorder while in service or that his later development of a cervical spine disorder was attributable to either injury he suffered in service.  A VA medical examiner's opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (after relating medical testimony at issue to expert testimony used in federal court, the Court of Appeals for Veterans Claims [CAVC] referred to Federal Rule of Evidence 702 for guidance on evaluating the probative value of medical testimony and affirmed the Board's assignment of probative weight to a VA medical examiner who based her conclusions on a thorough review of the veteran's medical records as well as the results of several tests she administered.).  

Here, each VA examiner who evaluated the Veteran concluded that it was less likely than not that the Veteran incurred a cervical spine disorder in service, and supported their opinion by referencing the utter lack of complaints regarding symptoms of a cervical spine disorder in the service treatment records.  Furthermore, those examiners also discussed the high likelihood that the Veteran's February 2008 motor vehicle accident was the cause of the Veteran's cervical spine disorder.  As the many VA examiner opinions were well supported with a thorough rationale that took into consideration the Veteran's medical history and lay testimony, the Board finds those opinions to be highly probative of the issue at hand.  

In summation, the service treatment records are absent any reported symptoms of a cervical spine disorder, and the claims file does not contain any complaints of symptoms until after the February 2008 motor vehicle accident.  Although the Veteran has repeatedly asserted that he incurred a cervical spine disorder in service that has continued to this day, the lack of medical evidence to support this assertion makes his statements far less probative than those of the many VA examiners who found the opposite.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Accordingly, the Board finds that the preponderance of the evidence is against a grant of service connection on a direct basis pursuant to 38 C.F.R. § 3.303(a).  

The Veteran may still be entitled to service connection if all of the evidence establishes that the cervical spine disorder is otherwise attributable to service.  38 C.F.R. § 3.303(d).  Here, however, there is no evidence of incurrence in service, and there is nearly a 30 year gap between discharge and the diagnosis of degenerative joint disease in 2008.  Furthermore, the claims file contains no complaints of cervical spine disorder symptoms until the motor vehicle accident February 2008, after which the Veteran sought continual treatment for his symptoms up until the present day.  When the VA examiner opinions, taken together with the lack of any objective evidence showing that symptoms of the cervical spine disorder manifested before the February 2008 motor vehicle accident, are considered against the Veteran's assertions, it is clear that the preponderance of the evidence weighs against a finding that the Veteran's cervical spine disorder is otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for a cervical spine disorder under 38 C.F.R. §§ 3.303(d) is denied, and as such the Veteran's claim of service connection for a cervical spine disorder in total must be denied. 

Lumbar Spine Disorder

The Veteran asserts that his lumbar spine disorder began during service and has continued to the present day, and that thus service connection is warranted for the condition.  More specifically, he contends that he injured his back on two occasions in 1978 while in service and that he developed a lumbar spine disorder due to those two injuries that has persisted to the present day. 

A review of the Veteran's service treatment records shows documentation of an injury resulting from falling down stairs that occurred in July 1978.  The Veteran complained of pain in his right upper arm as well as low back pain and muscle spasms, but did not state that the pain was radiating.  No additional records refer to this injury or treatment for the symptoms of back pain and muscle spasms.  A subsequent September 1978 records details another injury that Veteran suffered when he fell down a 10 foot embankment.  At that point the Veteran complained of low back pain for the past two days.  The impression was a minimal sprain of the left dorsal region.  He was prescribed pain medication and placed on light duty for a week.  There are no more records documenting any treatment for the Veteran's symptoms following the September 1978 injury.  On the Veteran's August 1978 discharge examination, he was evaluated as having a normal spine and musculoskeletal system, and he signed his named to a statement indicating that he was "in the best of health."  He also did not report any problems with his lower back on the corresponding August 1978 report of medical history.  On an October 1978 statement of medical condition, the Veteran checked that there was no change in his medical condition since the discharge examination in August 1978.  

An April 2006 outpatient record shows that the Veteran established primary care with VA in April 2006, and did not report any low back pain at the time.  A November 2007 outpatient record shows that the Veteran complained of low back pain associated with lifting some heavy objects.  No other VA treatment records reference any complaints of low back pain prior to the February 2008 motor vehicle accident.  

The claims file does not contain any relevant private medical records prior to February 2008 hospital records documenting the Veteran's motor vehicle accident that occurred while he was driving as part of his employment as a truck driver.  The Veteran was admitted to the hospital complaining of back pain. The initial diagnosis was a thoracic strain, and the Veteran was discharged home.  

A subsequent July 2008 outpatient record shows that the Veteran complained of neck, back and shoulder pain aggravated by neck movement, lifting, sitting, and walking.  A July 2008 X-ray examination of the lumbar spine revealed osteophytic degenerative changes.  Furthermore, a July 2008 clinical evaluation by G.S. showed that the Veteran was moderately restricted in flexion and experienced pain in all ranges of motion as well as midline spinal tenderness.  He was evaluated as having lumbago, lumbar myalgia, lumbar segmental dysfunction, and lumbar sprain. 

On a July 2008 motor vehicle accident report, the Veteran reported that he had never had a lumbar sprain or myalgia in the past.  The physician completing the form also marked that the lumbar sprain and myalgia were solely the result of the motor vehicle accident.  On a November 2008 reevaluation by G.S., the Veteran reported no lumbar pain or tenderness and the examination showed that he had normal range of motion throughout the lumbar spine.  G.S. did not set forth a diagnosis regarding the lumbar spine disorder. 

The Veteran was afforded a VA examination to evaluate the nature and etiology of his lumbar spine condition in March 2010.  He reported that he had experienced sharp back pains after working with 65 pound chain binders as part of his duties as a truck driver after service.  He also reported that since the February 2008 motor vehicle accident, he experienced pain levels of about six or seven out of ten in his low back, although prior to the accident he rated his low back pain as a four out of ten.  According to the Veteran he could only sit for 45 minutes without experiencing low back pain and stiffness, and he experienced occasional numbness in the lower back.  After a physical and a radiographic examination, the Veteran was evaluated with degenerative disc disease of the lumbar spine.  It was the examiner's opinion that the lumbar degenerative disc disease was more likely related to the February 2008 motor vehicle accident than the in-service injury that occurred in 1978.  In support thereof, the examiner noted that there were no medical records documenting that the Veteran was experiencing chronic low back pain during service and for many years following service.  

During the October 2010 DRO hearing, the Veteran asserted that he lifted heavy equipment daily as part of duties as a tank driver while in service.  He also detailed the injury he suffered in service when he fell down an embankment and hurt his neck and back.  According to the Veteran, he sought medical treatment but was not diagnosed with anything and did not receive any additional treatment for his back while in service.  He admitted when asked that he did experience pain during this time prior to his discharge but ignored it and continued to carry out his duties. Following service, the Veteran reported that he did not seek any treatment for his back until after the February 2008 motor vehicle accident.  That being said, he still endorsed experiencing daily back pain following his discharge from service but stated that he never sought treatment because he did not have medical insurance.  

The RO secured an addendum opinion regarding the etiology of the lumbar spine disorder in March 2014.  After reviewing the claims file, the examiner opined that it was less likely than not that the lumbar spine disorder manifested in service or was otherwise due to service.  The examiner acknowledged that the service treatment records documented multiple spinal injuries but noted that they were each evaluated as minor at the time.  The examiner further highlighted that fact that the Veteran was evaluated as having a normal spine and upper extremities and reported that he was in good health on his discharge examination.  The examiner also pointed out that the Veteran began treatment with VA in 1997 and did not report any issues with his back for many years once he established care.  As the examiner stated, the Veteran did not seek any treatment relating to symptoms of a lumbar spine disorder until 2007.  In conclusion, the examiner found that there existed no objective evidence to support a chronic lumbar spine condition which began in service and continued to the present. 

The Veteran was afforded an entirely new VA examination to again evaluate the nature and etiology of his lumbar spine condition in August 2016.  He reported occasional lower back pain that was worsened by prolonged sitting or sleeping.  He denied any lower extremity radicular pain or numbness but did acknowledge occasional lower extremity weakness.  After a physical examination and a review of the claims file, the examiner maintained the diagnosis of degenerative disc disease of the lumbar spine.  The examiner then opined that it was less likely than not that the lumbar spine condition was caused by injures that he sustained while he was in the military.  In support thereof, the examiner first noted that the Veteran did not report any low back pain on his discharge examination and was evaluated as having a normal spine and upper extremities.  The examiner's review of the claims file showed no complaints relating to a cervical spine disorder until 2007, with one isolated complaint of low back pain that did not lead to any diagnoses.  Following the February 2008 motor vehicle accident, however, the examiner found a consistent history of treatment for symptoms of a lumbar spine disorder.  

The Veteran was most recently afforded a VA examination to evaluate his lumbar spine disorder in October 2016.  He reported that his back pain began following the in-service fall injury he suffered and that the pain had continued ever since.  According to the Veteran he did not have any occupational limitations from his neck pain following service and was able to maintain a job as a truck driver for 27 years until the February 2008 motor vehicle accident.  His current symptoms included daily low back pain, with flare-ups of additional pain precipitated by walking more than a quarter of a mile or sitting for a prolonged time.  After a physical examination the examiner confirmed the diagnosis of degenerative disc and joint disease.  The examiner then opined that it was less likely than not that the lumbar spine disorder was incurred in or otherwise attributable to service.  In support thereof, the examiner noted that the Veteran did not report any back pain following the two in-service injuries and stated that he was in good health on his discharge examination.  The examiner also highlighted the fact that the Veteran did not complain of any back pain until 2007 and was highly functioning up to the point of the February 2008 motor vehicle accident.  It was the examiner's opinion that the Veteran's lumbar spine disorder was attributable to the February 2008 motor vehicle accident instead.  The examiner also discussed that the Veteran's age, obesity, and history of repetitive neck motions and awkward positioning while he was a truck driver were all risk factors for the development of degenerative arthritis. 

A review of the Veteran's VA treatment records shows no complaints of or treatment for symptoms of a cervical spine disorder earlier than November 2007, but this was an isolated complaint that did not lead to any diagnoses.  Thereafter, he did not begin to seek treatment for his lower back until May 2008, when he reported experiencing persistent back pain since the February 2008 motor vehicle accident.  Subsequent treatment records show continued complaints of low back pain and referral to the chiropractic clinic for therapy.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a finding that service connection is warranted for a lumbar spine disorder.  Although the Board acknowledges that the Veteran experienced two injuries to his back while in service, the lack of subsequent treatment suggests that any symptoms of a lumbar spine disorder resolved while the Veteran was still in service.  The Veteran did not report any symptoms on his discharge examination or corresponding report of medical history, and he signed his name to the statement that he was in good health on his discharge examination.  

As stated, the Veteran is competent to describe the symptoms of his lumbar spine disorder and when he experienced those symptoms.  Layno, 6 Vet. App. at 469.   Again, however, there is no evidence in the record which indicates that he is competent enough through expertise or knowledge to conclude that his lumbar spine disorder was incurred in service, to include as due to the in-service back injuries.  Jandreau, 491 F.3d at 1372.  The Veteran's assertions must be considered in light of the medical opinions of record.  The Veteran has never submitted a statement from a medical professional in support of his contention that he developed a lumbar spine disorder during service, and the claims file is absent any documentation of the Veteran complaining of or being treated for symptoms of a cervical spine disorder until 2007, nearly 30 years after his discharge from service.  While the Veteran has contended that he chose to not report any symptoms of his back disorder despite having daily pain ever since the in-service injury, the claims file does contain VA records showing that he did seek treatment for other physical ailments, to include a shoulder injury.  

In contrast to the Veteran's unsubstantiated reports of experiencing symptoms of a lumbar spine disorder ever since the in-service injury, the numerous VA medical examiners who have evaluated that Veteran have each concluded that it was less likely than not that the Veteran incurred a lumbar spine disorder while in service or that his later development of a lumbar spine disorder was attributable to either injury he suffered in service.  Those examiners supported their opinions by referencing the lack of continued treatment for the Veteran's low back pain following both in-service injuries and the fact that the Veteran's spine was evaluated as being normal on the discharge examination.  Furthermore, those examiners also discussed the high likelihood that the Veteran's February 2008 motor vehicle accident was the cause of the Veteran's lumbar spine disorder.  Moreover, the October 2016 examiner also referenced medical literature suggesting that the Veteran was at high risk to develop degenerative arthritis of the lumbar spine due to factors such as obesity, age, and the taxing nature of his former employment as a truck driver.  Therefore, the Board finds those opinions to be highly probative of the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 303. 

In summation, the service treatment records indicate that the symptoms of a lumbar spine disorder experienced by the Veteran following the two in-service injuries resolved, and the claims file does not contain any complaints of symptoms until nearly 30 years after service.  Although the Veteran has repeatedly asserted that he incurred a lumbar spine disorder in service that has continued to this day, the lack of medical evidence to support this assertion makes his statements far less probative than those of the many VA examiners who found the opposite.  Buchanan v. Nicholson, 451 F.3d at 1337.  Furthermore, the numerous VA examiners who have evaluated the etiology of the lumbar spine disorder each found it far more likely that the condition was attributable to the February 2008 motor vehicle or that it naturally developed over time.  Accordingly, the Board finds that the preponderance of the evidence is against a grant of service connection on a direct basis pursuant to 38 C.F.R. § 3.303(a).  

The Veteran may still be entitled to service connection if all of the evidence establishes that the lumbar spine disorder is otherwise attributable to service.  38 C.F.R. § 3.303(d).  Here, however, there is no evidence of incurrence in service, and there is nearly a 30 year gap between discharge and the diagnosis of degenerative joint disease in 2008.  Furthermore, the claims file contains no complaints of lumbar spine disorder symptoms until 2007, and the Veteran did not begin to seek regular treatment for his symptoms until after the February 2008 motor vehicle accident.  When the VA examiner opinions, taken together with the lack of any objective evidence showing that symptoms of the lumbar spine disorder manifested prior to 2007, are considered against the Veteran's assertions, it is clear that the preponderance of the evidence weighs against a finding that the Veteran's lumbar spine disorder is otherwise attributable to service.  Gilbert, 1 Vet. App. 49.  Service connection for a lumbar spine disorder under 38 C.F.R. §§ 3.303(d) is denied, and as such the Veteran's claim of service connection for a lumbar spine disorder in total must be denied. 


ORDER

Entitlement to service connection for a cervical spine disorder is denied. 

Entitlement to service for a lumbar spine disorder is denied. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


